Citation Nr: 0816686	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-11 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Department of 
Veterans Affairs non-service-connected death pension 
benefits.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had service in the Philippine Commonwealth Army 
from December 1941 to September 1942, and the Philippine 
Guerilla and Combination Service from November 1944 to March 
1946.  He was a prisoner of war from April to September 1942.  
The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans  
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  


FINDINGS OF FACT

1.  The veteran died in November 1988.  A certified extract 
from his death certificate indicates the cause of death as 
multiple skull fractures and rupture of the liver as the 
result of a vehicular accident.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

4.  The veteran had service in the Philippine Commonwealth 
Army from December 1941 to September 1942, and the Philippine 
Guerilla and Combination Service from November 1944 to March 
1946.  He did not possess the requisite service to qualify 
for VA death pension benefits for his surviving spouse.

5.  The veteran was not in receipt of or entitled to receive 
a 100 percent evaluation prior to death, and it is not 
established that his death was due to a service- connected 
disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active 
servicedid not cause or contribute substantially or 
materially to the cause of death .  38 U.S.C.A. §§ 1110, 
1131, 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2007).

2.  The appellant is not eligible for VA death pension 
benefits.  38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.203 (2007).

3.  The criteria for benefits under 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
20.1106 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the appellant's claim was received  
after the enactment of the VCAA.  

A letter dated in January 2005, prior to adjudication of the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death and nonservice-connected 
death pension, informed the appellant of the VCAA.  It 
discussed the evidence necessary to support her claim.  She 
was asked to identify pertinent evidence.  The evidence of 
record was listed, that the appellant was told how VA would 
assist her in obtaining additional evidence.  The appellant 
was also provided information regarding veterans service 
organizations.

A June 2006 letter, issued prior to adjudication of the 
appellant's claim for DIC under § 1318, informed her of the 
evidence necessary to establish that benefit.  The evidence 
of record was listed and she was told how VA would assist her 
in obtaining further evidence.  This letter also informed her 
that she could be represented by a veterans service 
organization.

A March 2008 letter discussed the manner in which VA 
determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the notice provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Although the appellant received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
The appellant has submitted personal statements and 
affidavits from friends.  The appellant has not identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to proceed to a final decision in this 
appeal.

	Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It must be shown that there was a causal connection. 
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death from the view point of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  In cases 
where the primary causes of death are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A prisoner-of-war related disease, listed in 38 C.F.R. § 
3.309 will be considered to have been incurred in service 
under the circumstances outlined in 38 C.F.R. § 3.307 even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. 
§ 3.307(a).  The Board notes that malaria is noted in service 
records, and that a private physician stated in April 2006 
that as a result of his prisoner of war experience, the 
veteran had a peptic ulcer and irritable bowel syndrome.  

Having carefully reviewed the record, the Board has 
determined that service connection for the cause of the 
veteran's death is not warranted.  In this regard, the Board 
notes that the medical conditions listed on the veteran's 
death certificate were the result of a vehicular accident and 
not service.  Moreover, while peptic ulcer and irritable 
bowel syndrome are subject to presumptive service connection, 
the evidence does not show that those conditions contributed 
to the veteran's death.  In summary, the evidence 
demonstrates that a service-connected disability did not 
cause or contribute substantially or materially in causing 
the veteran's death.  Rather the veteran's death was caused 
by a motor vehicle accident, and there is no indication that 
any disability subject to service connection played a part in 
his death.

The Board has considered the assertions of the appellant that 
the veteran's death is somehow related to his active service; 
however, as a layperson, she is not qualified to render an 
opinion concerning question of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

        Nonservice-connected Death Pension

The appellant asserts that she should be awarded non-service-
connected death pension benefits based on the veteran's 
service.

The surviving spouse of a veteran is entitled to receive VA 
improved non-service-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 152(j).  
To establish basic eligibility for VA non-service-connected 
death pension benefits, in part, the claimant's spouse must 
have been a veteran who had active military, naval, or air 
service.  38 U.S.C.A. §§ 101(2), (24), 152(j); 38 C.F.R. §§ 
3.1, 3.6. 

The term veteran means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  'Active military, 
naval, and air service' includes active duty.  In turn, 
'active duty' is defined as full time duty in the Armed 
Forces. 38 C.F.R. § 3.6(a), (b).  The 'Armed Forces' consist 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190. 38 C.F.R. § 3.40(b).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in 38 C.F.R. § 3.40(d) is also 
included.  38 C.F.R. § 3.40(c).

Persons who served as guerrillas under a commissioned officer 
of the United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces are included.  
See 38 C.F.R. § 3.40(c).  Service as a guerrilla by a member 
of the Philippine Scouts or the Armed Forces of the United 
States is considered as service in his or her regular status.  
See 38 C.F.R. § 3.40(a).  The following certifications by the 
service departments will be accepted as establishing 
guerrilla service: (i) Recognized guerrilla service; (ii) 
Unrecognized guerrilla service under a recognized 
commissioned officer only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army.  This excludes civilians.  
A certification of Anti-Japanese Activity will not be 
accepted as establishing guerrilla service.  38 C.F.R. § 3 
.40(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Those regulations require 
that service in the Philippine Commonwealth Army (and thus 
veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available), § 3.203(c) 
(requiring service department verification of service where 
documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In short, under 38 C.F.R. § 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies their 
service.  Soria, 118 F.3d at 749.

The record contains service department documents which 
reflect that the veteran served honorably in the Philippine 
Commonwealth Army from December 1941 to September 1942, and 
the Philippine Guerilla and Combination Service from November 
1944 to March 1946.  These records also reflect that the 
veteran was a prisoner of war from April to September 1942. 

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, 
the Board finds that the appellant is not eligible for the 
requested benefit; while the veteran's service, as described 
above, may be sufficient for certain VA Purposes such as 
compensation, it is not the type of service that can qualify 
a claimant for other VA benefits, such as a nonservice-
connected death pension in this case.  As the veteran's 
recognized service does not confer eligibility for 
nonservice-connected death pension benefits, the appellant's 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet.App. 426 (1994); Duro v. Derwinski, 2 Vet.App. 
530, 532 (1992).  The Board is bound by 38 U.S.C.A. § 107(a), 
and therefore has no choice but to deny the appellant's death 
pension claim.  

	DIC under § 1318

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 
3.22.

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  Clarification has been provided by two 
recent decisions from the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  However, a discussion 
of the evolution of the handling of such claims is pertinent 
to the understanding of why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a later 
decision, the Court found that 38 C.F.R. § 3.22(a), as it 
existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  Wingo 
v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims. 65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening- 
"hypothetical entitlement" claims.  Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  See, Rodriguez v. Peake, 511 F.3d 1147 
(2008).

During his lifetime, the veteran was not service-connected 
for any disability and he was not in receipt of retired pay.  
38 U.S.C.A. § 1318 requires that the decedent have had a 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death in 
order for its benefits to be warranted.  The Board finds that 
the veteran was not in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.

In light of the above discussion, the Board concludes that 
the appellant's claim for DIC under 38 U.S.C.A. § 1318 must 
be denied because the veteran did not have a service-
connected disability that was continuously rated as totally 
disabling for a period of 10 or more years immediately 
preceding his death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Basic eligibility for nonservice-connected death pension 
benefits is denied.

Entitlement to Dependency and Indemnity Compensation under 38 
U.S.C. § 1318 is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


